Citation Nr: 1133029	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  02-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  What evaluation is warranted for lumbar degenerative arthritis from February 26, 2005 to October 29, 2009?

2.  What evaluation is warranted for lumbar degenerative arthritis from October 30, 2009 to January 26, 2010?

3.  What evaluation is warranted for lumbar degenerative arthritis from January 27, 2010?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office in Washington, DC.  The claim was certified to the Board by the RO in Roanoke, Virginia.  

In December 2003 and June 2006, the Board remanded this case for additional development.  In August 2009, the Board granted entitlement to a 20 percent evaluation for lumbar degenerative arthritis for the period from April 20, 2001 to April 4, 2004; and denied entitlement to an evaluation greater than 10 percent for the period from April 5, 2004 to February 25, 2005.  The issue of what evaluation was warranted for lumbar degenerative arthritis from February 26, 2005 was remanded for additional development.  

In December 2009, the Appeals Management Center (AMC) issued a rating decision.  It is noted, however, that the 20 percent evaluation was assigned from August 20, 2001 instead of April 20, 2001.  This is not consistent with the Board's previous decision and the matter is referred to the RO for the appropriate corrective action.  


FINDINGS OF FACT

1.  The claims folder does not contain lay or medical evidence documenting the severity of lumbar degenerative arthritis for the period from February 26, 2005 to October 29, 2009.  

2.  For the period from October 30, 2009 to January 26, 2010, lumbar degenerative arthritis was manifested by no more than a moderate limitation of lumbar motion to include forward flexion limited to 60 degrees.  

3.  For the period beginning January 27, 2010, lumbar degenerative arthritis was manifested by no more than a slight limitation of motion, to include forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees; there is no evidence of muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  


CONCLUSIONS OF LAW

1.  For the period from February 26, 2005 to October 29, 2009, the criteria for an evaluation greater than 10 percent for lumbar degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5295 (2003).  

2.  For the period from October 30, 2009 to January 26, 2010, the criteria for a 20 percent evaluation, and no more, for lumbar degenerative arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5295 (2003).  

3.  For the period beginning January 27, 2010, the criteria for an evaluation greater than 10 percent for lumbar degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5295 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2001, August 2004, and May 2008 correspondence of the information and evidence needed to substantiate a claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  In September 2009, the AMC provided additional information, to include notification of how VA assigns disability ratings and effective dates.  The Veteran has been advised of applicable rating criteria throughout the appeal.  The claim was most recently readjudicated in the January 2011 supplemental statement of the case.  

VA has also satisfied its duty to assist.  In September 2009, the AMC requested that the Veteran submit authorizations for release of information from his health care providers who have treated him since February 2005.  A follow-up letter was sent in November 2009.  To date, the Veteran has not responded.  In March 2010, the AMC completed a Formal Finding and determined that further development was unwarranted.  The Board observes that the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran was provided VA examinations in October 2009 and January 2010.  The examinations are adequate for rating purposes.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Factual Background

In September 2000, the RO granted entitlement to degenerative arthritis of the lumbar spine secondary to a left ankle disability and assigned a 10 percent evaluation from July 11, 2000.

In June 2001, the RO continued the 10 percent evaluation assigned for lumbar degenerative arthritis.  The Veteran disagreed and subsequently perfected an appeal of this decision.  As discussed in the introduction, in August 2009 the Board granted entitlement to a 20 percent evaluation for the period from April 20, 2001 to April 4, 2004; and denied entitlement to an evaluation greater than 10 percent for the period from April 5, 2004 to February 25, 2005.  The issue currently before the Board is limited to the period from February 26, 2005 and the Board will only discuss evidence relevant to that period.    

At an October 30, 2009 VA examination the appellant reported stiffness, fatigue, spasms, and decreased motion.  He stated that he had severe back pain which was exacerbated by physical activity.  Rest and medication reportedly relieved his pain.  During flare-ups he reportedly could not stretch, lift objects, or bend completely.  

On physical examination his posture and gait were abnormal.  His difficulty walking was attributed to the left ankle fusion.  Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  There was no muscle spasm, tenderness, or guarding of movement.  There was no evidence of weakness and muscle tone and musculature were normal.  Straight leg raising was positive bilaterally.  There was no thoracolumbar ankylosis.  Flexion was to 60 degrees, with pain at 60 degrees; extension was to 60 degrees, with pain at 20 degrees; bilateral lateral flexion and bilateral rotation were to 20 degrees, with pain at 20 degrees.  Joint function was additionally limited after repetitive use by pain and weakness.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  The diagnosis was lumbar degenerative arthritis.  

At a VA examination on January 27, 2010, the Veteran reported that his back pain had become more intense and almost continuous.  He reported flare-ups every two to three weeks with flare-ups lasting three to seven days.  During flare-ups the appellant reportedly had a severely limited range of motion and could not bend forward or lift.  On physical examination the Veteran's posture was normal.  His gait was abnormal due to a prior ankle fusion.  There was no abnormal spinal curvature or ankylosis.  The examiner indicated that there was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Thoracolumbar flexion was to 70 degrees, extension was to 15 degrees; lateral flexion and rotation were to 30 degrees bilaterally.  There was objective evidence of pain with range of motion and following repetitive motion, but no additional limitation after three repetitions.  X-rays showed scoliosis and degenerative changes of the lumbar spine that were more noticeable in the mid-dorsal spine at L3-4.  The diagnosis was chronic lower back pain due to degenerative joint disease changes in the lumbar spine.  The examiner noted effects on daily activities ranging from mild to severe.  The Veteran was not employed.  He apparently was laid off in July 2009 due to a reduction in force.  He did not take leave from work due to lower back pain from July 2008 to July 2009.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The period of time currently under consideration post-dates the September 2003 changes to the rating schedule for spine disabilities.  Notwithstanding, as the criteria were revised during the pendency of the appeal, the former criteria remain for consideration.  As discussed in the Board's August 2009 decision, the Veteran was notified of applicable changes.  See Bernard v. Brown, 4 Vet. App. 284, 292 (1993).  

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under the rating criteria in effect prior to September 26, 2003, a limitation of lumbar motion was evaluated as follows: slight (10 percent); moderate (20 percent); and severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

A lumbosacral strain was evaluated as follows: with slight subjective symptoms only (0 percent); with characteristic pain on motion (10 percent); with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position (20 percent); and severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the regulations currently in effect, degenerative arthritis of the spine is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

Normal forward thoracolumbar flexion is from 0 to 90 degrees, extension is from 0 to 30 degrees, lateral flexion and rotation are from 0 to 30 degrees in each plane of movement.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See General Rating Formula for Diseases and Injuries of the Spine, Note (2).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Significantly, the criteria in the general rating formula are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The record does not contain lay or medical evidence documenting the severity of lumbar degenerative arthritis for the period from February 26, 2005 to October 30, 2009.  As such, the Board finds no basis for assigning an evaluation greater than 10 percent during that period.  

The criteria for a 20 percent evaluation are met effective October 30, 2009, based on examination findings showing forward flexion to 60 degrees.  Under the revised criteria, a 20 percent evaluation is assigned when forward flexion is greater than 30 degrees but not greater than 60 degrees.  The range of motion findings shown in October 2009, approximated no more than a moderate limitation of motion and there is no basis for assigning an evaluation greater than 20 percent under either the former or the revised criteria.  

Findings on the January 27, 2010 examination, however, support only a 10 percent evaluation.  That is, forward flexion was greater than 60 degrees, the combined range of motion exceeded 120 degrees, and there was no evidence of muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  The Board finds that the overall limitation shown in January 2010 was no more than slight.  There was not adequate pathology sufficient to support a higher evaluation based on functional impairment due to pain on motion or other factors.  

In reaching these decisions, the Board finds no evidence of associated neurologic abnormalities and separate ratings based on any neurologic impairment are not warranted.  There is also no evidence of intervertebral disc syndrome with incapacitating episodes.  In so finding the Board acknowledges the fact that some examinations revealed positive straight leg raising signs, however, the appellant is service connected for degenerative joint disease.  He is not service connected of degenerative disc disease.  Given the fact that the general rating formula controls regardless whether pain radiates, the Board finds no basis for a separate rating in light of the straight leg raising signs.  38 C.F.R. § 4.71a. 

The Board has assigned staged ratings in light of Hart.  

Finally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed, the above rating criteria reasonably describe the Veteran's disability level and symptomatology resulting from his service-connected lumbar spine disability.  Higher evaluations are available for greater levels of disability.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.

There is no indication that the Veteran is currently unemployable due to his service-connected low back disability and the Board finds no basis for inferring a claim of entitlement to a total disability evaluation based on individual unemployability at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the period from February 26, 2005 to October 29, 2009, and the period beginning January 27, 2010, an evaluation greater than 10 percent for lumbar degenerative arthritis is denied.

For the period from October 30, 2009 to January 26, 2010, a 20 percent evaluation for lumbar degenerative arthritis is granted, subject to the laws and regulations governing the award of monetary benefits.  

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


